DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Geza Ziegler on 5/25/2022.

The application has been amended as follows: 
Claims 1-19 cancelled.

Claim 20 is amended to:
A Frequency Modulated Continuous Wave, FMCW, radar system comprising:
one or more antennas configured to transmit and receive FMCW radar wave signals for scanning for objects, such as unmanned aerial vehicles, UAVs, within a full circular detection coverage range; and 
processing circuitry configured to: 
provide scan data based on transmitted and received FMCW radar signals and azimuth position of the antenna(s), said scan data representing range cells within image lines of circular radar images , where each radar image holds a number of image lines defining a full circular radar image, with each image line corresponding to an azimuth orientation , and where each image line holds a number of range cells , with each range cell corresponding to a distance to the radar antenna(s) [[(110, ,]] and wherein an object, which is detected within an azimuth orientation and range to the radar antenna(s), is represented by a number of hit range cells in one or more image lines , 
and wherein each hit range cell holds data for energy of returned signal(s) and data for radial velocity or velocities based on Doppler frequency signals, said scan data thereby for each hit range cell holding information of range, azimuth orientation, energy of returned radar wave signals, and radial velocity or velocities of a detected object; and 
generate full data type radar plots based on obtained scan data, each said full data type radar plot holding azimuth, range, radial velocity and received return energy data for one or more detected objects; 
characterized in that the processing circuitry is further configured to: 
select irregular type radar plots from full data type radar plots, said irregular type radar plots having velocity data representing both positive and negative radial velocities within an observed radial velocity range, and said irregular type radar plots having at least a predetermined minimum velocity difference between the observed radial velocity with the largest positive value and the observed radial velocity with the largest absolute negative value; and to generate one or more object tracks or unmanned aerial vehicle, UAV, tracks , where each object/UAV track is based on at least two irregular type radar plots having a match between corresponding data of said at least two irregular type radar plots.

Claim 21 is amended to:
A FMCW radar system according to claim 20, 
wherein the system is configured to provide scan data indicative of radial velocities within a predetermined positive velocity range and a predetermined negative velocity range of same size as the predetermined positive velocity range, and 
wherein the predetermined minimum velocity difference between the observed radial velocity with the largest positive value and the observed radial velocity with the largest absolute 11negative value is at least 50%


Claim 25 is amended to: 
A FMCW radar system according to claim 24, 
wherein the processing circuitry is configured to: 
classify the object/UAV track as a non-real UAV track when the determined outer energy sum is below a predetermined fraction of the determined center energy sum, wherein the predetermined fraction of the determined center energy sum is 1/1000 

Claim 28 is amended to:
A FMCW radar system according to claim 24, wherein the processing circuitry is configured to: classify the object/UAV track as a non-UAV or large UAV track when the determined total energy sum is above a predetermined maximum energy representing a predetermined maximum radar cross-section, wherein the predetermined maximum radar cross- section [[of]] is 1 m2. 

Claim 34 is amended to: 
A FMCW radar system according to claim 31, wherein the processing circuitry is configured to: 
classify the object/UAV track as non-real UAV track when the determined outer energy sum is below a predetermined fraction of the determined center energy sum, wherein the predetermined fraction of the determined center energy sum is 1/1000 of the center energy sum. 


Claim 36 is amended to:
A FMCW radar system according to claim 32, wherein the processing circuitry is configured to: classify the object/UAV track as a non-UAV or large UAV track when the determined total energy sum is above a predetermined maximum energy representing a predetermined maximum radar cross-section, wherein the predetermined maximum radar cross- section [[of]] is 1 m2. 

Allowable Subject Matter
Claims 20-40 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Schroeder, Christoph T. and Hermann Rohling. “X-band FMCW radar system with variable chirp duration.” 2010 IEEE Radar Conference (2010): 1255-1259; hereinafter “Schroeder”) neither shows  nor fairly renders obvious the combinations set forth in claims 20-40.  
In particular, regarding claim 20:
Schroeder teaches:
A Frequency Modulated Continuous Wave, FMCW, radar system comprising:
one or more antennas configured to transmit and receive FMCW radar wave signals for scanning for objects, such as unmanned aerial vehicles, UAVs, within a full circular detection coverage range; and (Fig. 2; [abstract] – frequency modulated continuous wave (FMCW) transmit signals and a receive antenna array system)
processing circuitry configured to: (p. 1257 – III. Signal Processing)
provide scan data based on transmitted and received FMCW radar signals and azimuth position of the antenna(s), said scan data representing range cells within image lines of circular radar images , where each radar image holds a number of image lines defining a full circular radar image, with each image line corresponding to an azimuth orientation , and where each image line holds a number of range cells , with each range cell corresponding to a distance to the radar antenna(s) and wherein an object, which is detected within an azimuth orientation and range to the radar antenna(s), is represented by a number of hit range cells in one or more image lines, and wherein each hit range cell holds data for energy of returned signal(s) and data for radial velocity or velocities based on Doppler frequency signals, said scan data thereby for each hit range cell holding information of range, azimuth orientation, energy of returned radar wave signals, and radial velocity or velocities of a detected object; and (p. 1257 – III. Signal Processing – target detection process… maximum peak amplitude… detected target and the estimation for target range, radial velocity, and azimuth angle)
generate full data type radar plots based on obtained scan data, each said full data type radar plot holding azimuth, range, radial velocity and received return energy data for one or more detected objects; characterized in that (p. 1257 – III. Signal Processing – target detection process… maximum peak amplitude… detected target and the estimation for target range, radial velocity, and azimuth angle)
Schroeder does not teach:
the processing circuitry is further configured to: 
select irregular type radar plots from full data type radar plots, said irregular type radar plots having velocity data representing both positive and negative radial velocities within an observed radial velocity range, and said irregular type radar plots having at least a predetermined minimum velocity difference between the observed radial velocity with the largest positive value and the observed radial velocity with the largest absolute negative value; and to 
generate one or more object tracks or unmanned aerial vehicle, UAV, tracks , where each object/UAV track is based on at least two irregular type radar plots having a match between corresponding data of said at least two irregular type radar plots.

Claim 31 recites similar limitations to claim 20 and is also allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648